Citation Nr: 1736407	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of overpayment in the amount of $23, 838.00, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to April 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2012 decision of the Committee on Waivers and Compromises.

In August 2014, the Veteran withdrew his request for hearing before the Board; consequently, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Appellate consideration is being deferred and this case remanded for action as described below.

In various statements, including the Veteran's VA Form 9, Appeal to Board, the Veteran claimed that he informed VA of his marital status as early as March 2000.  In January 2013, in support of his appeal, he submitted a copy of VA Form 10-10EZ, Application for Health Benefits, dated in March 2000 that shows he did not list a spouse.  He submitted this form with a hand written notation claiming he would like "anyone in the VA to show me that I applied for additional benefits, monies from the VA, or Government."  He then pointed VA to the portion of the form where he marked "not applicable" under information pertaining to a spouse. 

The Board notes a November 2000 letter from VA indicated they received information that the Veteran divorced Kim (his first wife) in March 1992, married and divorced a second wife, and currently lived with Kim in a common law marriage.  At the time, VA proposed to remove Kim from his VA benefits effective April 1, 1992.  The Veteran was notified this would result in an overpayment; however, it appears from the record, that VA did not go forward with the proposed reduction.  

In the instant case, it appears the Veteran is disputing the debt and clearly has asked that the repayment of at least a portion of the debt be waived, i.e. from March 2000.  Because the Veteran has challenged the proper creation of the debt, further appellate review by the Board with regard to the Veteran's waiver claim must be deferred pending formal adjudication of his challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  Resolution of the creation issue should precede consideration of the waiver issue.

As a final matter, the Board  notes that the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the Veterans Claims Assistance Act (VCAA), with its expanded duties, was not applicable to waiver issues, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  However, the Court has not indicated if VCAA applies to creation issues.  Thus, a VCAA letter should be issued as to the creation issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA with regard to the creation issue only.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

2.  Once the development above has been completed,  the issue of validity of the creation of the overpayment of benefits in the amount of $23, 838.00, should be adjudicated by the RO.  The Veteran must be provided the proper notice of any such determination and afforded the necessary time to respond.  Thereafter, if necessary, the issue of waiver of recovery of the overpayment should be readjudicated.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




